Citation Nr: 1533791	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-14 795	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service in the U. S. Navy from August 1969 to December 1970.  He did not serve in combat.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at an August 2012 videoconference before the undersigned Veterans Law Judge.  A transcript thereof is on file.  

The Board remanded this case in October 2012 and it has been returned for appellate consideration.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except as otherwise stated herein.  


FINDINGS OF FACT

1.  The Veteran had active service in the U. S. Navy from August 1969 to December 1970.  He did not serve in combat.  

2.  There is no independent corroboration of the Veteran's multiple claimed stressors.  

3.  The Veteran does not meet the criteria for a diagnosis of PTSD.  

4.  The Veteran's dysthymic disorder clearly and unmistakably pre-existed his active service and underwent no increase in severity during service; and an acquired psychiatric disorder is not otherwise demonstrated to be of service onset.  

5.  A seizure disorder is not demonstrated by the record evidence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107(b) (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a seizure disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in June 2007 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured.  The service treatment records (STRs) and personnel are on file.  Also, pursuant to the 2012 remand, records of the Social Security Administration (SSA) are on file.  Pursuant to that remand, the Veteran was contacted by RO letter in October 2012 and requested to provide information as to his alleged in-service stressors and to obtain information as to any outstanding treatment records.  However, the Veteran did not respond to that request but the RO has, nonetheless, obtained additional VA treatment records.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  And, all of this was in compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The travel Board hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, when there was no indication of outstanding evidence satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth those material issues at a hearing).

Further, the case was remanded in October 2012 to obtain relevant medical opinions, and these have been obtained in compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The adequacy of the examination and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010); and Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009). 

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007).  

Background

A psychiatric evaluation on examination for service entrance in August 1969 was normal.  In an adjunct medical history questionnaire the Veteran reported not having or having had periods of unconsciousness.  

The Veteran was seen in February 1970 for a cold with chest pain and a cough.  He had been very agitated and hyperventilating.  He was still nervous.  The impressions included hyperventilation syndrome.  In March 1970 it was noted that he had had nervousness which had pre-existed military service but it was worse now.  A week later he complained of getting dizzy, having chest pain with labored breathing, and collapsing.  The night before, he had been dizzy and had been breathing hard, with pain in his chest, and he had passed out.  The impression was hyperventilation.  Again later in March 1970, he had hyperventilated during a class, had been dizzy, and had syncope, due to which he was taken for evaluation.  The examiner noted that the Veteran had an "attack" in the examiner's presence.  It was felt that the Veteran's problem was psychological, with hyperventilation.  However, a possible seizure was noted.  Upon evaluation at a neurology clinic it was reported that he had no history suggesting seizures but had typical ventilator spells.  

The Veteran was seen again in November 1970 for a complaint of chest pain and having blacked out.  He had a past history of a diagnosis of hyperventilation.  Upon discussion with the Veteran, he had family and marital problems.  The impression was hyperventilation.  It was recommended that he have a mandatory visit to a chaplain when in Guantanamo Bay and upon return to Norfolk.  

Later in November 1970 the Veteran was seen at the Portsmouth Naval Hospital.  He had a history of chronic hyperventilation and syncope related to emotional stress.  He had reported aboard his ship in August 1970.  He had been counseled several times and had stated that his marital and family problems were responsible for his duress in the past.  However, he had consistently demonstrated an inability or unwillingness to adapt to naval service.  He was in consistent trouble with superiors and had a disciplinary action pending against him.  During an interview with his Executive Officer he had "blew up", accusing that officer of trying to control people's lives.  He had threatened his Petty Officer with bodily harm if he put the Veteran on report.  The Veteran had been given more than a just period and consideration for adjustment but had consistently gone downhill since reporting to his duty station, a pattern identical to his performance at his last command.  He was referred for further evaluation and advice as to his fitness for active duty.  

The Veteran underwent a psychiatric evaluation in December 1970 at the psychiatric out-patient clinic at the Portsmouth Naval Clinic.  It was noted that he had had frequent evaluations by medical officers for his long history of hyperventilation and syncope.  He also had symptoms of insomnia, anorexia, nervousness, irritability, and occasional "blowing up."  He had had marked interpersonal difficulties and was frequently in conflict with authority, which he tended to blame on his current situation.  He had been married for 7 1/2 months.  His daily performance was apparently very unsatisfactory and he constantly demonstrated an inability or unwillingness to adapt to naval service.  He presented with very little motivation to remain in military service.  

On mental status examination the Veteran's affect was one of mild anxiety, appropriate to the situation.  He described himself as a poor tolerator of stress or frustration.  He also noted personality characteristics of impulsiveness and poor temper control.  In general, he appeared immature.  He spoke in short, superficial sentences.  There was no evidence of organic brain disease, incapacitating neurosis or psychosis.  As to his past history, his parents had had marital problems throughout his developmental years.  No family member had had psychiatric care.  As a child he had had enuresis until age 9.  As a child he had walked and talked in his sleep, and it was noted that these were neuropathic traits which had apparently persisted until the present time.  He had done poorly in school and had been in frequent conflict with school authorities.  He had joined the Navy in order to get the consent of the parents of his girlfriend for marriage.  Since being in the Navy he had had multiple adjustment difficulties and now had very little motivation for continuation in the Navy.  The diagnosis was an immature personality, which had existed prior to entrance into service.  

It was felt that the Veteran's adjustment difficulties and symptom reflected a long-standing personality disorder.  His rather marked immaturity would prevent any successful adjustment to military service and his potential usefulness was quite limited.  It was strongly recommended that he be given an administrative discharge as unsuitable, using the diagnosis of an immature personality.  

A psychiatric examination on examination for discharge from active service in December 1970 was normal.  

In the Veteran's initial June 2007 claim for service connection for the disorders at issue he report having been treated for PTSD at the Fayetteville, VA Medical Center since September 1969 (one month after service discharge) until the present and he reported having been treated for seizures from March 1970 until the present at the Great Lakes Naval Base.  However, a review of the record indicates that there are no VA treatment records which predate 2005 and, also, that his reference to treatment records of the Great Lakes Naval Base related solely, and only, to in-service service treatment records (STRs).  In other words, except as noted below, the record does not indicate that the Veteran has sought or received treatment for his claimed disabilities prior to at least 2005.  

In statements in March and April 2008 the Veteran reported that a friend of his, in the Veteran's company, named "[redacted]" had tried to commit suicide by cutting his wrists and the Veteran found him in the bathroom lying in a puddle of blood.  Another serviceman, in a sister company, whom the Veteran had befriended had hung himself sometime between August and October 1969 while in boot camp and the Veteran had seen his body carried away.  On yet another occasion, while still in boot camp he had seen someone jump off a three story building, head first on to the concrete, killing him.  

A February 2009 memorandum on file indicates that the only verifiable stressor information which the Veteran had provided was a reported attempted suicide by a recruit named "[redacted]" who had attempted suicide by cutting his wrists.  No other stressors were verifiable.  Verification of the suicide by hanging of another recruit not in the Veteran's company was not verifiable, and the Veteran had not provided the name or unit of the person who had committed suicide by jumping off a building.  The Veteran's 201 file indicated that he was stationed with the Recruit Training Command NTC Orlando, Florida, from August 12, 1969, to April 9, 1970.  A request to "JSRRC" was only to verify that a recruit attempted suicide in the Veteran's company in Recruit Training.  

Information in the claims files includes a March 2009 reported that VA had coordinated a search with the Bureaus of Naval Personnel, Casualty Assistance Branch in Millington, Tennessee, regarding an injury of a person named "[redacted]" as related in the Veteran's stressor letters but the person's full name was required as well as whether or not the person died from injuries.  It was noted that the Veteran did not know the first name of Mr. "[redacted]."  

On VA psychiatric examination in December 2010 it was noted that the Veteran had received an administrative separation from his 18 months of service in the Navy for immature personality.  His military occupational specialty had been a radar operator. He had had shipboard service but had been at Guantanamo, Cuba, for a couple of months.  

He related having had several stressors.  One was that while at Guantanamo he had seen a dog blown up by a landmine.  Another was that while shipboard, he was frightened by his destroyer escort firing of guns during firing exercises because he could feel the ship shake; however, they were never fired upon. Also, during boot camp he had been upset when he heard that a very close friend had hung himself in a closet, and he had seen others carry the body out.  Yet another was that near the end of boot camp he had welcomed a new group to basic training and, three days later, one of those people had killed himself by jumping off a building.  Additionally, he had been upset because a friend had cut his own wrist but the Navy would not treat him.  Also, while in Guantanamo he had seen "simulated" casualties and this had been very upsetting even though he knew that the casualties were only simulated.  He denied any other traumatic episodes before he went in the Navy or since he was in the Navy.  

The Veteran stated that the whole time he was in the Navy he did not get along well with authority and felt as if the Navy constantly mistreated him.  He had felt stressed by all the hassles and requirements of his duty stations.  He stated that since service discharge he had had problems sleeping every night and had had nightmares almost every night.  He had dreams of people trying to kill him, about the guys that killed themselves, about the simulated casualties, and sometimes about the guns firing onboard his ship.  He complained of daily anxiety and being unable to handle much stress.  He could not handle people being around him and had problems in big crowds.  He was always hypervigilant. He further stated that he had intrusive memories all day, every day about the various incidents described above, as well as depression every day since he was in the Navy.  He said he has a lot of irritability and had had great problems getting along with people, which he also blamed on the Navy.  

Historically, he had not had any psychiatric treatment prior to starting VA treatment in 2007.  He had never undergone psychiatric hospitalization.  He reported that the only thing that had kept him going postservice was alcohol and marijuana, and occasionally LSD or cocaine, but he had never used any IV drugs.  However, he had been more or less clean and sober since 1997 when he became religious.  
 The examiner observed that the Veteran now had a depressed mood, anxiety, chronic sleep impairment, nightmares, intensive memories, and hypervigilance.  The diagnoses were PTSD and a personality disorder, not otherwise specified (NOS).  

Upon reviewing the Veteran's medical chart, the examiner noted that three different psychiatrists at the Fayetteville VA had rendered a diagnosis of PTSD, secondary to incidents in the Navy.  The examiner stated that he was unable to dispute that diagnosis since these psychiatrists had seen the Veteran multiple times and were the Veteran's treating physicians.  Therefore, it was at least as likely as not that the diagnosed PTSD was due to the incidents from the Navy. 

The examiner observed that according to the Veteran's medical chart, he also has been diagnosed with a personality disorder in the Navy and also at the Fayetteville VA.  A personality disorder was a lifelong maladaptive pattern, so this would not be due to the Navy.  The examiner reported being unable to separate the symptoms of PTSD and the personality disorder, because they were intertwined.  The symptoms that the Veteran was diagnosed with in the Navy, e.g., anxiety, insomnia, irritability, and blowing up at people are probably partly due to the personality disorder and partly to the diagnosed PTSD.  

On VA examination in January 2011 to evaluate the Veteran's claimed seizure disorder the Veteran reported that he had not participated in combat.  He reported having had the claimed condition since service, in 1970.  He reported that his episodes began with a feeling of disorientation, uncontrollable jerking, convulsing, and being unaware of what was happening.  Over time the condition had stayed the same.  He reported that he had not had any trauma to his central nervous system, but reported having petit mal seizures, with the last occurring in April 2010.  He reported that his seizures did not consist of any interruption in consciousness but were precipitated or aggravated spontaneously and by stress.  He had had two attacks in the past two years.  Significantly, the Veteran reported that he had never taken any medication for the claimed condition and had never received any treatment or hospitalization for it.  

The examiner stated that there was no pathology upon which to render a diagnosis of a seizure disorder.  The subjective factors were dizziness, hyperventilation, drop attacks, syncope, and narcolepsy; however, there were no objective factors.  A seizure disorder was not confirmed by testing.  

The Veteran's claim file was reviewed in August 2011 by a psychiatrist for the purpose of attempting to distinguish symptoms of PTSD from those of a personality disorder.  With respect to the December 2010 psychiatric examination it was noted that the Veteran blamed his difficulties in school prior to his military serve on the people at the school.  He had had a charge of public drunkenness prior to service, in 1969, and after service in 1995 for possession of marijuana.  He had always had problems due to irritability and difficulty relating to authority.  From a review of the service records it was noted that what had been diagnosed during service as hyperventilation syndrome would in the current terminology likely be diagnosed as "panic attack."  As to this, it was noted that an in-service clinical notation indicated that the chronic hyperventilation was related to emotional stress.  Also during service it was noted that in the past, his marital and family problems were responsible for his duress but during service he consistently demonstrated an inability or unwillingness to adapt to naval service.  A December 1970 in-service clinical record noted that he had personality characteristics of impulsiveness and poor temper control.  He had had to repeat the 7th grade because he did not get along with his teachers; he had been suspended several times, and had quit high school three times.  It had been felt that he had adjustment difficulties and symptoms reflecting a longstanding personality disorder.  While a diagnosis was then made of an immature personality, that nomenclature was no longer used.  

It was observed that in the Veteran's June 2007 statement he indicated that he had not been given help after having been diagnosed as mentally unstable and also as to his reported seizure (which it was felt was a reference to his hyperventilation episodes).  He related having been unable to deal with people, had been unable to keep a job, and had been divorced three times, all because of his insecurity problems brought on by the instability diagnosis from boot camp.  However, it was observed that none of these issues involved any traumatic experiences.  The Veteran mentioned, in June 2007, that the events of September 11, 2001, as well as matters relating to Guantanamo had been in the news and he had then experienced nightmares about things he had seen in Guantanamo.  However, this was noted to be in conflict with the December 2010 examination report in which the Veteran reported having had nightmares (at a much earlier time) ever since he was in the Navy.  Also, the Veteran reported having used various drugs while in the Navy.  

The evaluator was skeptical of a diagnosis of PTSD, stating that it was less likely as not that the Veteran had such a diagnosis.  Moreover, it was felt that at the very least such a diagnosis, i.e., PTSD, would be "vastly" secondary in terms of importance to a diagnosis of a personality disorder.  The evaluator stated that records indicated a number of inconsistencies in the Veteran's history.  For example, in his 2007 statement the Veteran had not mentioned anything of alleged traumas of suicides or attempted suicides of fellow servicemen.  Rather, his 2007 statement was basically a rant against perceived mistreatment in the Navy.  While the 2007 statement mentioned seeing a dog killed, the alleged traumatic impact of this was hard to reconcile with later statements that after a friend's dog had bitten the Veteran, he had harbored thoughts of killing that dog and he was reported to beat his own dog severely when it did not obey him.  

The evaluator further stated that it appeared that there was clearly mental "instability" prior to the incidents in Guantanamo.  Also, nothing about suicides or attempted suicides of fellow servicemen was mentioned until the Veteran's April 2008 statement, and this statement was after a June 2007 clinical note by a licensed clinical social worker which observed that the Veteran had discussed PTSD disability with a friend who was on disability for PTSD.  The evaluation further noted that there were other inconsistencies in the Veteran's report of symptoms.  His several failed marriages and having lost many jobs after service as well as difficulty getting along with almost everyone could not necessarily be attributed to his experiences in the Navy.  He had adjustment problems in school prior to naval service.  During service he had problems with stress management in the form of hyperventilation episodes, which would now be classified as panic attacks when in stressful situations.  In the evaluator's opinion it would be a leap to connect this apparently very antisocial and maladjusted behavior to the alleged traumatic experiences the Veteran reported.  In fact, the evaluator stated that one had to be wary of assumptions, after the fact, that failed marriages and job problems after service necessarily meant that these were due to the Veteran's military service.  It was the evaluator's opinion that there was ample reason to believe that the Veteran would have had these problems in any case, even if he had not been in the Navy.  In other words, the case for the Veteran's social and occupational difficulties being due to PTSD was less than likely.  

Addressing specifically, the questions posed as to potentially distinguishing symptom of PTSD from a personality disorder, it was stated that some symptoms could be distinguished and some could not.  It was less possible to distinguish symptoms of markedly diminished interest and participation in activities, restricted range of affect, and feelings of estrangement from others because these could occur in both PTSD and a personality disorder.  Difficulty sleeping and with concentration as well as hypervigilance and exaggerated startle response were symptoms of PTSD and not a personality disorder.  But, symptoms of irritability or outbursts of anger and difficulty concentrating could be manifestations of a personality disorder.  

The features of a personality disorder and PTSD, which would be the most difficult to distinguish, were anger and irritability as these were present in both.  It was the evaluator's opinion that the Veteran's anger problems were more consistent with a diagnosis of a borderline personality disorder because they occurred in the context of other symptoms of this disorder.  It was further stated that the Veteran exhibited symptoms of a narcissistic personality disorder.  The records reflected a demanding, berating, and belittling attitude toward others along with a sense of entitlement and expectation of favored treatment and compliance with his expectations.  His stance seemed to consistently be that others did not given him the attention and consideration he deserved.  There were countless incidents mentioned in the records indicating that he felt that the Navy did not help him or do enough for him, all of which was suggestive of a narcissistic personality.  

Thus, the evaluator opined that the Veteran's clinical picture was consistent with a personality disorder with mixed cluster B symptom, which had been the major source of his disability, i.e., his social and occupational dysfunction.  The evaluator further observed that the old terminology of an "immature personality" was no longer used and that the terminology used by the evaluator was currently appropriate.  It was felt that a number of features of PTSD could be delineated from symptoms of a personality disorder, but on some critical points, specifically irritability and anger management, there was some overlap.  The evaluator also stated that it was the Veteran's personality disorder that had caused the preponderance of the difficulties in his life.  Also, given his history of "hyperventilation episodes," i.e., panic attacks, he would likely be given a diagnosis of a panic disorder; and, given his high levels of ongoing generalized anxiety, some of his irritability could be due to a diagnosis of a generalized anxiety disorder as well.  

The evaluator stated that although symptoms and diagnoses had been discussed, the evaluator could not render and Axis I diagnosis without resorting to mere speculation because there was not enough evidence to support an Axis I diagnosis.  

At the August 2012 videoconference the Veteran's service representative stated that the Veteran had had additional VA treatment at the VA Outpatient clinic in Hamlet, North Carolina, which was under the jurisdiction of the Fayetteville, North Carolina VA Medical Center.  Also, the Veteran had been treated several times since February 18, 2009 at the VA Medical Center in Fayetteville for a psychiatric condition.  It was requested that these records be obtained.  Page 3 of the transcript of that videoconference.  

The Veteran testified that as to his PTSD stressor, a close friend, with the last name of "[redacted]" (for spelling of this name see page 6), had been unable to adjust to boot camp and had cut his wrist to try to get out.  The Veteran had not witnessed his friend cutting his wrists but had seen his friend's wrists when the friend was taken to the hospital and afterwards.  Thereafter, his friend had left the company and not returned; and, the Veteran had never seen or contacted him again.  Page 3.  

The Veteran testified that he had had a seizure during active service at the Great Lakes Naval Base in Illinois in February or March 1970 while in a classroom and for which he was taken to a hospital.  Also, he had had a seizure while in Guantanamo Bay during Operation Readiness Testing during which they had spent several days at battle stations without rest.  He had succumbed to the stress from simulated battles and had "fell out" and was carried by ambulance to a military hospital in Guantanamo Bay.  Page 4.  This had occurred in October or November 1970.  He had returned from Guantanamo Bay in early November 1970.  Since service discharge he had had 4 or 5 seizures when he was under stress and pressure.  He would awaken at night and his body would be "jerking."  However, he had not had the money or insurance to seek hospitalization and was unaware that VA provided medical treatment.  He was receiving Social Security Administration benefits in part due to PTSD.  Page 5.  

The Veteran further testified that when his friend "[redacted]", whom he had met during service, had cut his wrists, this had occurred at the Orlando Naval Training Center in the fall of 1960, in either late September or early October 1969.  Following this, he was sent to the Great Lakes Naval Center.  Pages 6 and 7.  His friend "[redacted]" had returned from the hospital to the barracks for a visit two days later with "scotch" tape wrapped around his hands or wrists.  Page 8.  The Veteran could not remember Mr. [redacted]'s first name.  The Veteran felt that this incident was the causative factor for his PTSD and it was this event that he had described as his stressor to one of the VA mental health professionals.  Page 9.  

As to his seizure disorder, following his seizure during service in February or March 1970 he had had other seizure episodes during service, including the episode for which he was hospitalized at Guantanamo Bay in November 1970.  Thus, he had had two seizure episodes during military service, each of which had required overnight hospitalization.  Page 11.  He had not been prescribed any medication during service to control a seizure disorder.  His first postservice seizure disorder had occurred probably a couple of months after discharge and the other seizure episodes had been scattered over the years, with the last occurring about 2 or 3 months ago.  Page 12.  These had occurred depending on his stress level.  He felt that the seizures were stress induced.  He was unable to put a time line on the intervals between his postservice seizures.  Page 13.  He was unsure of the number of postservice seizures that had occurred because he lived alone.  He was informed that he could submit supporting statements from those who had witnessed his postservice seizures.  The Veteran declined the opportunity to hold the record open for the purpose of obtaining such supporting statements.  Page 14.  

On VA psychiatric examination in May 2013 the claims files and VA electronic records were reviewed.  An examiner concluded that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The psychiatric diagnoses rendered were a dysthymic disorder and cannabis abuse.  It was reported that the symptoms of the dysthymic disorder were a depressed mood, irritability, anger problems, and low self-esteem.  His primary symptom of cannabis abuse was chronic use of marijuana despite having legal problems.  It was noted that these two disorders were mutually aggravating to the extent that occupational and social impairments could not be separated without resorting to mere speculation.  

The examiner observed that the Veteran reported that he started becoming belligerent and self-indulgent in the 7th grade.  The Veteran thought that he had been discharged from service due to seizures, even though he reported that an EEG had been normal.  He reported that he began getting mental health treatment around 2006 (although the VA examiner noted that VA electronic records indicated that the first contact was in 2007).  Although the Veteran reported having been arrested prior to service, at age 17, for public drunkenness, he also reported that he did not drink until he was in military service.  He reported self-medicating his psychiatric symptoms with marijuana use, including nightmares of him killing people or people killing him, or seeing people's limbs blown off.  He had been strung out on crack for 6 weeks in 1988 and had tried LSD out of curiosity.  

The Veteran reported that during service his best friend had killed himself in boot camp and while he had not seen the suicide, he had seen his friend carried out in a body bag.  Another serviceman in boot camp had purposely wet the bed and had also cut his wrists in an effort to be discharged.  He felt that how he had been treated in boot camp had been demeaning.  In Guantanamo, during a training exercise, he had not fastened a stool with the result that, for training purposes, he was told that he and an officer were killed.  At that time events were made to appear as if another man had his hand blown off (again only for training purposes).  The Veteran had not been aware that it was only a military exercise (even though he also reported that he was told that he and an officer were, for the purposes of the training exercise, killed).  

The Veteran also reported that he could not remember a time when he was not depressed to some degree.  He had made several postservice suicide attempts following conflicts with his several wives.  He described having a feeling at times as if someone was behind him and watching him but the examiner noted that this was a description of paranoia and not a psychosis.  

The examiner stated that the stressors of a friend having committed suicide, simulated combat in Cuba, and emotional abuse in boot camp did not meet Criterion A and were not adequate to support a PTSD diagnosis and they were not related to a fear of hostile military or terrorist activity.  Psychological testing revealed personality traits which included borderline and dependent features.  The examiner reported that the Veteran did not have PTSD based on the evidence of record.  He did not demonstrate any psychological distress or physiological reactivity when discussing his reported traumas.  His dysthymic disorder was chronic and most likely dated back to adolescence as evidenced by a lack of achievement in school as a result of oppositional behavior, most likely irritability and dysphoric mood.  This pattern of lack of achievement had continued into his adulthood, as evidence by poor performance in the Navy and subsequent work places after service, having had over 30 postservice jobs.  He had "significant personality traits (Cluster B)" which interfered with his relationships.  However, a personality disorder was not currently being diagnosed because the Veteran's treating mental health providers, who knew him best, had not rendered a diagnosis of a personality disorder.  Test results also showed evidence of traits but did not provide enough support for a diagnosis of any particular personality disorder.   

On VA examination in May 2013, to evaluate the Veteran's claimed seizure disorder the Veteran's claim file was reviewed.  The Veteran related to the examiner that he had had two seizures during service, and about 4 to 5 seizure events in the 40 years after service.  He admitted a history of marijuana use since military service and to crack cocaine use form 1980 to 1989.  He did not take medication and had not sought treatment for a seizure disorder.  He had not had a seizure which had been witnessed by others, although he reported that his first wife many have witnessed a seizure but he did not know how to contact her.  A diagnosis of a seizure disorder had not been confirmed.  

The examiner concluded that the Veteran did not currently have a documented seizure disorder.  A review of the claim file and medical records did not indicate or reflect that he was given any diagnosis of a seizure disorder during or after military service.  The service records revealed that he had been given a diagnosis of hyperventilation for syncopal episodes with normal neurologic findings.  Furthermore, the Veteran had not had any follow-up testing for his claimed condition since military service.  There was no medical evidence to support a seizure disorder occurrence during or after military service until the present time.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.304(f), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  With regard to the third PTSD criterion, evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  

Where a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD after the fact does not suffice to verify the occurrence of the claimed in- service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 - 396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).   

Here, the Veteran had only peacetime service and did not participate in combat. The Board declines to find that the Veteran participation in combat training equates to having "engaged in combat with the enemy" as required by 38 U.S.C.A. § 1154(b).  Therefore, the law requires that the Veteran's claimed stressors be independently corroborated by evidence other than his lay testimony or the postservice diagnosis of PTSD.  

Personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including epilepsy, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111.  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).   

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


Analysis

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

An Acquired Psychiatric Disorder, Including PTSD

Personality Disorder

Both in-service and post service evidence indicate that the Veteran has a personality disorder.  While a personality disorder was not diagnosed at the time of the most recent VA psychiatric examination, in 2013, this was in deference by the examiner to the Veteran's treating physicians who had not rendered such a diagnosis.  Nonetheless, the 2013 VA examiner observed that psychological testing had revealed personality traits indicate of borderline and dependent features.  However, a personality disorder was diagnosed during service and the 2010 VA examiner also rendered a diagnosis of a personality disorder, as did the VA evaluator in 2011.  

However, there is no evidence of additional disability due to a superimposed disease or injury during service.  Under this factual scenario, service connection cannot be awarded for a personality disorder.  In other words, to the extent that the Veteran may have a personality disorder, it is not a disability recognizable by VA for compensation purposes unless aggravated by superimposed disease or injury during service, which is not the case here.  

While personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease they are nevertheless psychiatric disorders and, as such, produce psychiatric symptoms.  See 38 C.F.R. § 4.122(b) (stating that a personality disorder is a chronic mental disorder).  Personality disorders, themselves, are manifested by psychiatric symptoms and, so, the actual presence of psychiatric symptoms during service is not inconsistent with the Veteran's personality disorder, which by its very nature pre-existed and co-existed with military service.  This includes the Veteran's in-service complaints as to how he was treated by other, his inability to cope with stress, and difficulty adjusting to the regimentation of military life.  Also consistent with his personality disorder is his having received an early military discharge for what was diagnosed, in the terminology of the time, as an immature personality.  

Significantly, the presence of many of his symptoms, as explained by an evaluator in 2011, is consistent with a personality disorder and, so, his complaints, behavior, and symptom during service are not deemed to be a manifestation of an acquired psychiatric disorder, including PTSD.  Likewise, his abuse of alcohol and drugs, both during service (by his own admission) and for a number of years after service as well as the noted consequences of this abuse on his private life and employment difficulties, does not lend itself to establishing that such polysubstance abuse was due to an acquired psychiatric disorder, including PTSD, as opposed to a personality disorder.  

To the extent that the Veteran suggests that his polysubstance abuse was a means of self-medication for psychiatric symptoms stemming from a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran has offered only vague histories concerning his abuse of alcohol and drugs.  Likewise, the wide variety of usage of both alcohol and many types of drugs, do not support the theory that his polysubstance abuse was a form of self-medication, as opposed to the mere use of such alcohol and drugs for the purpose of enjoying their intoxicating effects.  This detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder, during and after his active military service.  


Dysthymic Disorder

The two VA clinicians, in 2011 and 2013, each of whom reviewed the evidentiary record, and the latter also conducted an in-person examination, concluded that the Veteran has a dysthymic disorder and that it, pre-existed the Veteran's entrance into service.  This is consistent with the Veteran recent 2013 examination in which he reported having always been depressed to some degree.  

Accordingly, the Board finds that the Veteran had a dysthymic disorder which clearly and unmistakable pre-existed his entrance into active service.  

However, the Board finds that there was no increase in severity of the pre-existing dysthymic disorder during his active service.  Certainly, he exhibited traits during his military service which are indicative of psychopathology.  However, this consisted of his inability to get along with authorities during military service, just as he had been unable to get along with authorities during his adolescent educational years, having had multiple conflicts with school authorities and having dropped out of his schooling.  In fact, the 2013 VA examiner found that the Veteran's dysthymic disorder was chronic and most likely dated back to adolescence as evidenced by a lack of achievement in school as a result of oppositional behavior, most likely irritability and dysphoric mood.  Equally significant, the 2013 VA examiner found that this pattern of lack of achievement had simply continued into the Veteran's adulthood.  

Accordingly, the Board finds that there was no increase in the severity of the Veteran's pre-existing dysthymic disorder and, so, there was no in-service aggravation thereof.  

PTSD

In this case there is no corroborating evidence of the various stressors which the Veteran has asserted other than that a serviceman had cut his wrists at the same duty station at which the Veteran served.  However, even as to this, the identity of the individual could not be established as the person whom the Veteran has identified by last name only and, so, even this stressor is not corroborated.  Moreover, even assuming that the person was the one identified by the Veteran, the Veteran did not actually witness a suicide attempt by such person.  

The 2010 examiner rendered a diagnosis of PTSD but it is clear that this diagnosis was predicated upon such a diagnosis having been rendered by the Veteran's treating physicians and not the independent evaluation, records review, and analysis of the 2010 examiner.  

A broad application of a treating physician rule, i.e., giving greater weight to opinions of treating physicians, has been explicitly rejected.  See White v. Principi, 243 F.3d 1378, 1381 (Fed.Cir. 2000) ("[T]he VA benefits statutes and regulations do not provide any basis for the 'treating physician' rule and, in fact, appear to conflict with such a rule); see also Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993) (a treating physician's opinion cannot be given lesser weight in the absence of no contrary evidence)) and Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993)).   

While the Board is not free to ignore the opinion of a treating physician, or even an examining physician who, as in this case, defers to treating physicians, the Board may discount the probative value of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) citing Willis v. Derwinski, 1 Vet. App. 66 (1991).  Also, a "treating physician rule" which would lend greater weight to the opinion or diagnosis of a treating physician would violate the statutory and regulatory VA scheme, including 38 U.S.C. § 5107(b) as to resolution of doubt and 38 C.F.R. § 3.303(a) requiring that VA adjudication be based on the entire record.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

Here, the Board gives greater weight to the opinions, independently rendered, of the 2011 evaluator and the 2013 examiner.  As to this, the report of the 2011 evaluator might suggest, in some portions of the report, that there is an overlapping of symptoms of PTSD and a personality disorder which, implicitly establishes the existence of PTSD.  However, when interpreted fairly, that evaluators report stated, several times, that the Veteran did not have PTSD.  To the contrary, that evaluator opined that the Veteran's preservice, in-service, and postservice problems were due solely to a personality disorder.  The evaluator when to extensive and impressive lengths to point out the contradictions in the Veteran's self-report of putative stressors and the significance of his various symptoms as being manifestations of a personality disorder.  The 2013 examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD because his putative stressors were not adequate for that purpose.  

In this case, the 2011 evaluator specifically noted that the Veteran had not had psychiatric treatment or hospitalization for many years after service.  In this regard, the Board may properly give greater probative weight to VA opinions which rely on a record revealing that symptoms of the claimed disability did not begin until decades after service and consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began.  See generally Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  

The Board finds that based upon reliable evidence there was an extended period of time after service without any manifestations of an acquired psychiatric disorder, including PTSD.  This tends to weigh against a finding of a connection between the claimed disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, based on the foregoing, there is insufficient credible evidence of an in-service stressor to support a diagnosis of PTSD.  As such, service connection for PTSD cannot be granted.  38 C.F.R. § 3.304(f).  

As for continuity of symptomatology, to the extent the Veteran is claiming such continuity, the Board does not find him credible.  As stated, the Veteran's symptoms of his pre-existing personality disorder would have continued after his military service.  His current attempts to relate the origin of his symptoms and psychiatric disability to a stressful event, or a combination of stressful events during service are simply not persuasive.  As noted by the 2011 evaluator, it was only after the Veteran had a discussion with another veteran that was receiving disability compensation for PTSD that the Veteran first began attributing his problems to events and circumstances during service.  His initial statements in support of his service connection claim were, also as noted by the persuasive opinion in 2011, to be consistent with and indicative of a pre-existing personality disorder, i.e., specifically his focus on a belief that he was mistreated by others during service despite the egregious conduct in which he engaged at that time.  

Accordingly, service connection for an acquired psychiatric disorder, including PTSD, is not warranted.  

Seizure Disorder

Repeated examinations have found that the Veteran has never had a seizure disorder.  The Veteran does not point to any clinical testing which has been abnormality or otherwise suggests the presence of a seizure disorder.  Similarly, he has not offered proof from anyone that has witnessed his having a seizure disorder.  If in fact he had had a seizure disorder beginning and continuing after service it would be reasonable to expect that such would have been witnessed or, at a minimum, that he would have at least sought treatment for it.  However, such is not the case.  

Basically, the Veteran has sought to have his in-service episodes of hyperventilation to be construed as evidence of a seizure disorder.  However, the presence of a seizure disorder based on his hyperventilation episodes was ruled out even during active service.   

The Veteran lacks the education, training, and expertise to establish that any episodes of hyperventilation, or any other possible symptoms, constitute his having a seizure disorder.  Accordingly, service connection for a seizure disorder is not warranted.  

If a claimed disability is not shown to have been present any time since VA receives a claim for compensation for that disability, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence is against a finding that the Veteran has had a seizure disorder at any time, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, and a seizure disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


